Citation Nr: 1421324	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  07-39 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for systemic lupus erythematous (SLE), to include a skin disorder of the arms and shoulders, memory loss, blackouts, fatigue, malaise, weakness and loss of muscle mass secondary to disuse and cachexia, claimed as due to undiagnosed illness under 38 C.F.R. § 3.317. 

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for bilateral shoulder and hip disabilities due to medical treatment by VA.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to March 1994. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, found that new and material evidence had not been received to reopen the claim of entitlement to service connection for SLE, and a March 2006 rating decision that denied entitlement to compensation under the provisions of 38 U.S.C.A. § 1151  for bilateral shoulder and hip disabilities due to VA treatment.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A preliminary review reveals the matters are not ready for appellate disposition.

It appears the Veteran may be a recipient of Social Security Administration (SSA) disability benefits, i.e.  VA treatment note dated in December 1997 indicates the Veteran filed for disability benefits after a recent diagnosis of SLE.  An administrative inquiry by the RO in August 1998 confirmed the Veteran was receiving "disabled" benefits from SSA.  However, VA Form 20-8993 showed no countable income from SSA other than for his spouse.  The Veteran also did not report SSA benefits, again other than for his spouse, on a financial status report filed in May 2002.  Records from SSA have not been associated with the claims file.  Such must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Secure for the record copies of the Veteran's SSA file, to include the administrative decision awarding benefits and the underlying medical records utilized to reach said decision.  All requests for records and their responses must be associated with the claims folder.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

